

 
 

AMENDMENT TO THE MANAGEMENT AGREEMENT
 
This AMENDMENT dated as of the 24th day of September, 2013 to the MANAGEMENT
AGREEMENT made as of the 1st day of January, 2012 (the “Management Agreement”),
among CERES MANAGED FUTURES LLC, a Delaware limited liability company (“CMF”),
MORGAN STANLEY SMITH BARNEY SPECTRUM CURRENCY AND COMMODITY L.P. (formerly known
as Morgan Stanley Smith Barney Spectrum Currency L.P.), a Delaware limited
partnership (the “Partnership”) and KROM RIVER INVESTMENT MANAGEMENT (CAYMAN)
LIMITED, an exempted company incorporated in the Cayman Islands with limited
liability (“Krom Cayman”) and KROM RIVER TRADING AG, a company incorporated in
Switzerland (“Krom Switzerland” and, together with Krom Cayman and each
separately, “Krom River” or the “Advisor”) (all parties together, the
“Parties”).  Capitalized terms not defined herein have the meaning ascribed to
such terms in the Management Agreement.
 
W I T N E S S E T H:
 
WHEREAS, the Partnership currently pays Krom Cayman a monthly fee for
professional management services equal to 1/12 of 2% (2% per year) of the Net
Assets of the Partnership allocated to the Advisor as of the opening of business
on the first day of each calendar month; and
 
WHEREAS, effective as of October 1, 2013, the Parties wish to change the
professional management services fee to 1/12 of 1% (1% per year); and
 
WHEREAS, the Parties wish to amend the Management Agreement to reflect this
change.
 
NOW, therefore, the Parties agree as follows:
 
1. The text of Section 3(a) of the Management Agreement shall be deleted in its
entirety and replaced by the following:
 
“In consideration of and as compensation for all of the services to be rendered
by the Advisor to the Partnership under this Agreement, the Partnership shall
pay Krom Cayman (i) an incentive fee payable quarterly equal to 20% of New
Trading Profits (as such term is defined below) earned by the Advisor for the
Partnership and (ii) a monthly fee for professional management services equal to
1/12 of 1% (1% per year) of the Net Assets of the Partnership allocated to the
Advisor as of the opening of business on the first day of each calendar month.”
 
2. The foregoing amendment shall take effect as of the 1st day of October, 2013.
 
3. In all other respects the Management Agreement remains unchanged and of full
force and effect.
 
 
 

--------------------------------------------------------------------------------

 
 
4. This Amendment may be executed in one or more counterparts, each of which
shall be deemed an original but all of which together shall constitute the same
agreement.
 


 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
- 2 -

 
 

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, this Amendment has been executed for and on behalf of the
undersigned as of the day and year first above written.
 
CERES MANAGED FUTURES LLC
 
By:    /s/ Alper
Daglioglu________                                                                
 
Name:                                                    Alper Daglioglu
 
Title:             President and Director
 


 
MORGAN STANLEY SMITH BARNEY SPECTRUM CURRENCY AND COMMODITY L.P.
 
 
By:
Ceres Managed Futures LLC

 
 
(General Partner)

 
By:    /s/ Alper
Daglioglu________                                                                
 
Name:                                                    Alper Daglioglu
 
Title:             President and Director
 


KROM RIVER INVESTMENT MANAGEMENT (CAYMAN) LIMITED
 


 
By:    /s/ Geoff Ruddick______________ 
 
Name:                                                    Geoff Ruddick
 
Title:             Director
 


 
KROM RIVER TRADING AG
 


 
By:    /s/ Mike
Cartier___________                                                                
 
Name:                                                    Mike Cartier
 
Title:             Chief Operating Officer
 
By:    /s/ Itay
Simkin____________                                                                
 
Name:                                                    Itay Simkin
 
Title:             Chief Executive Officer
 
- 3 -



 
 
